Citation Nr: 1313760	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  12-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to September 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claims.  In January 2013, the Board remanded the claim to the AMC for a supplemental VA medical opinion. 

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the lay and medical evidence shows that the Veteran's tinnitus did not originate in active service or for many years thereafter and is not otherwise related to his service, including acoustic trauma from noise exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), signed into law on November 9, 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  Notice consistent with the VCAA must inform the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 C.F.R. § 3.159(b).  

These notice requirements apply not only to the service connection elements of Veteran status, existence of a disability, and a connection between the Veteran's service and the disability, but also to the two downstream elements of  the disability rating and effective assigned for the claimed disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The required notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
  
Prior the initial adjudication of the Veteran's claim, the RO sent a letter dated January 2011 that informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As this decision denies the Veteran's claim for service connection for tinnitus, there can be no possibility of prejudice to the Veteran under the holding in Dingess as no disability rating or effective date can be assigned.  See 19 Vet. App. at 487-88; see also Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir.1997) (noting that downstream elements not part of an appeal of denial of service connection).  

This duty to assist the Veteran with the development of the evidence necessary to substantiate the claim includes assisting the Veteran in obtaining his service treatment records and other relevant treatment records and providing him with an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the RO has obtained the Veteran's service treatment records and associated the private treatment records submitted by the Veteran with the record.  

The Veteran identified and authorized the release of additional private treatment records from his private physician, but no response was received to the request sent in January 2011.  The RO subsequently contacted the office directly by phone and was informed that the Veteran's son had obtained a copy of the records to submit to VA.  The RO attempted to contact the Veteran to inquire about the records, but he could not be reached and did not respond to the message left by the RO in March 2011.  As the records were not submitted following the RO's attempts to directly contact the physician's office and the Veteran by telephone, a second written request was sent for the records in March 2012, but it also went unanswered.  

Therefore, although all private records identified by the Veteran have not been obtained, the RO took all appropriate action to obtain the records required by applicable law and regulation, including two written requests, two follow-up telephone calls to the physician's office, notification that the records had not been obtained, and a request that the Veteran submit the records on his own behalf for consideration in the adjudication of his claim.  See 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159 (c)(1).  Therefore, VA has fulfilled its duty to make reasonable efforts to assist the Veteran in obtaining his relevant records.  38 U.S.C.A. 
§  5103A(b)(1); 38 C.F.R. § 3.159(c).  The Veteran has not identified any additional records that have not been obtained.        

The duty to assist includes providing the Veteran with a VA examination and obtaining an adequate medical examination report and/or medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must ensure that any requested examination report or opinion is adequate).  

An adequate VA medical examination or opinion is based upon consideration of the Veteran's prior medical history, including any prior medical examinations and relevant lay evidence, and describes the disability in sufficient detail to allow for a fully informed evaluation.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  As it is the factually accurate, fully articulated, and sound reasoning for the opinion that contributes its probative value, a medical examiner must also provide a reasoned medical explanation connecting the relevant observations to the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).   

Here, a VA audiology examination was conducted in February 2011 with a licensed audiologist.  The VA examiner reviewed the claims file, considered the Veteran's relevant history, and conducted an audiological examination.  The examination was accurate and based on the complete medical record, including the Veteran's lay assertions.  However, the examiner only provided an opinion on whether the Veteran's tinnitus was related to his hearing loss, and did not provide an opinion on whether the tinnitus was directly related to service.  Therefore, in January 2013, the Board remanded the appeal for a supplemental medical opinion.  This opinion was obtained in February 2013 and contained the requested opinion and rationale for the conclusion reached.  See id. 

In an April 2013 Post-Remand Brief, the Veteran's representative argued that the February 2013 opinion was inadequate because the examiner identified the recent onset of the Veteran's symptoms as a basis for the opinion provided when this information was not provided in the February 2011 VA examination report.  The Veteran's representative contends that the examiner based the February 2011 opinion on inaccurate facts by relying on facts not mentioned in the February 2011 examination report.  See id. at 302 (explaining that opinions based on inaccurate facts are of little probative value).  However, as the same examiner conducted the February 2011 examination and submitted the February 2013 opinion, the examiner is not limited to consideration of observations explicitly noted on the examination report, particularly where that report that addressed a different etiological issue. 

The examiner may also permissibly base the opinion on his recollection, notes from his prior examination of the Veteran, and review of the medical history and lay statements in the record.  Furthermore, the February 2013 opinion is not in conflict with the February 2011 medical examination report or the other evidence in the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the Board finds that review of the evidence does not warrant raise questions regarding the examiner's credibility.  As the opinion included a complete rationale and was based on a review of the Veteran's relevant history, including any relevant lay statements, and the audiologist's examination of the Veteran, this opinion is adequate.  See Buchanan, 451 F.3d at 1336; D'Aries, 22 Vet. App. at 104; Nieves-Rodriguez, 22 Vet. App. 301-04. 

Therefore, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. at 310-11.  Furthermore, as discussed above, the supplemental medical opinion obtained in February 2013 provided the information the Board requested and is, therefore, substantially compliant Board's January 2013 remand order.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Board has a duty to ensure substantial compliance with the terms of remand orders); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would develop the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II.  Service Connection for Tinnitus

The Veteran contends that he has a current disability of tinnitus as a result of military service, including acoustic trauma from noise exposure.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Brock v. Brown, 10 Vet. App. 155, 160 (1997) (quoting Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) and Cosman v. Principi, 3 Vet. App. 503, 505 (1992)).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When evaluating lay evidence, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Court of Appeals for Veterans Claims (Court) has held that tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Board must analyze the credibility and probative value of the competent evidence of record, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana, 24 Vet. App. at 433.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, self-interest, possible bias, and the demeanor of the witness if oral testimony is given.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan, 451 F.3d at 1337; Pond v. West, 12 Vet. App. 341, 345-47 (1999).  

When evaluating the probative value of a medical opinion, the Board will determine whether the opinion rests on correct facts and reasoned medical judgment.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The preponderance of the evidence shows that the Veteran's tinnitus is not related to his service.  At the February 2011 VA examination, the Veteran reported intermittent noise in the right ear that "sounds like his pulse" on occasion in quiet environments.  The examiner explained that the symptoms the Veteran described indicated the presence of pulsatile tinnitus.  Pulsatile tinnitus is defined as "vibratory tinnitus in which the sound is rhythmic and synchronous with the heartbeat."  Dorland's Illustrated Medical Dictionary 1956 (28th ed. 1994).  The symptoms last occurred during the week prior to the examination.  

The report notes that the Veteran served in the military for approximately 11 months as a truck driver and a baker.  He worked as a baker and at the post office after service and had some post-service occupational noise exposure working at the post office.  The examiner also noted a pertinent medical history of infantile paralysis affecting the right side.  The examiner was asked to determine whether tinnitus was a symptom associated with the Veteran's hearing loss but could not resolve the question without resort to speculation.  Insofar as the medical opinion fails to provide a clear statement as to the etiology of the Veteran's pulsatile tinnitus, and, furthermore, and the Veteran's hearing loss has not been found to be related to his service, the Board finds the opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).

In January 2013, the Board remanded the Veteran's appeal for a supplemental medical opinion from the February 2011 VA examiner to obtain a response to an additional question of whether the Veteran's tinnitus had its onset in service or was caused by any incident or event in service, including acoustic trauma from noise exposure.  The examiner found that the Veteran's symptoms of intermittent pulsing in the right ear were not related to service as he reported that the symptoms began in 2010, nearly 70 years after he discharged from active service, and service records did not indicate exposure to an acoustic trauma or event.  Further, the examiner explained that tinnitus caused by acoustic trauma from noise exposure is more often noted at the time of the trauma and is less likely to be pulsatile in perception.  This medical opinion contains sound reasoning premised on the reported date on onset of the Veteran's symptoms, the lack of evidence indicating noise exposure in service, and the type of tinnitus described by the Veteran, and contains a full explanation as to why these factors support the examiner's conclusion that tinnitus is less likely than not related to the Veteran's military service.  See Acevedo, 25 Vet. App. at 293.  

Consequently, as the Veteran's pulsatile tinnitus is less likely than not to be related to acoustic trauma, onset of symptoms was reported to have occurred several decades after discharge from service, the records do not show exposure to an acoustic trauma or event, and tinnitus symptoms from acoustic trauma more often present contemporaneously with the trauma and not years later, the greater weight of the evidence is against finding that the Veteran's right ear symptoms are related to active service.  See Shedden, 381 F.3d at 1167.  Entitlement to service connection for tinnitus is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  As the preponderance of the evidence shows that the Veteran's tinnitus is not related to service, that doctrine is not applicable.   Id.  



ORDER


Service connection for tinnitus is denied. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


